Citation Nr: 0613921	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.  He died in June 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant service connection for the cause of the 
veteran's death.

The appellant testified before the undersigned Veterans Law 
Judge at a video teleconference at the RO in February 2006.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The veteran died on June [redacted], 2002, at a private hospital.  He 
was 78 years old.  The certificate of death listed the cause 
of death as sepsis.  Other factors contributing to death by 
not resulting in the underlying cause of death included:  
atelectasis, metabolic acidosis, coronary artery disease, and 
diabetes mellitus.  At the time of his death, he was service 
connected and in receipt of a 40 percent disability rating 
for residuals of a subtotal gastric resection, and a 10 
percent rating for anxiety reaction.   

The Board notes that two private physicians have rendered 
opinions that the veteran's cause of death was related to his 
service-connected disabilities.  M.T., M.D. stated in a 
September 2002 letter that he had treated the veteran since 
1988.  G.N., M.D. stated in an October 2002 letter that he 
had treated the veteran since May 1998.  The Board finds that 
the complete medical records from these physicians regarding 
their treatment of the veteran must be obtained.  The veteran 
died while an inpatient at the Bryn Mawr Hospital.   While 
some of the terminal hospitalization records have already 
been associated with the claims folder, other records, 
including doctor's notes, nursing notes, all consultation 
reports not already of record, and radiology/laboratory test 
results are absent and should be obtained and associated with 
the claims folder.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the appellant that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
for the cause of the veteran's death claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the appellant 
and request that she submit signed release 
forms for the two private physicians that 
rendered opinions as to the cause of the 
veteran's death being related to his 
service-connected disability - M.T., M.D., 
and G.N., M.D., as well as a signed 
release form for Bryn Mawr Hospital  After 
the appellant has signed the appropriate 
releases, those materials not currently of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure these records should be documented 
in the file.  If the RO cannot obtain 
these records, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order that they are provided 
the opportunity to obtain and submit the 
records for VA review.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should then review the 
appellant's claim, and should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing legal 
authority, including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in the VCAA or other legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

